Citation Nr: 0942640	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  09-09 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
arterial occlusive disability and peripheral vascular 
occlusive disease of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1954 to January 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which granted the Veteran service connection for 
his left lower extremity disability and assigned the initial 
rating.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges his left lower extremity disability is 
more severe than currently rated.  Specifically, the Veteran 
premises his claim primarily on the basis that he has a 
difficult time ambulating and walking on the left leg for any 
significant period of time.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

In this case the Veteran was last afforded a VA examination 
for his disability in June 2008, just over one year ago.  At 
that time, the Veteran was diagnosed with severe left 
arterial occlusive disease and left peripheral vascular 
occlusive disease with no evidence of deep vein thrombosis.  
With regard to ambulation, the examiner noted the Veteran's 
3+ pitting edema of the left foot, numbness and tingling, 
aching pain on walking, skin tightness and cool extremity.  
The examiner noted the Veteran finds relief with elevating 
the left leg.  The examiner did not make any specific 
findings, however, with regard to how far the Veteran can 
walk until claudication occurs.  Objective findings, rather, 
merely noted full range of motion of the ankle and knee and, 
in general, that the Veteran's disability does not preclude 
exercise.  Left ankle/brachial index was noted to be 0.60.

VA outpatient treatment records since that time note the 
Veteran frequently presents in a wheelchair for his doctors 
appointments, but he also has other significant disabilities 
that would affect his walking, to include a below the knee 
amputation of the right leg.  Most recently, in October 2008, 
the Veteran underwent a scooter assessment by a VA physical 
therapist.  At that time, the Veteran was only able to walk 
approximately 25 feet (4 yards) on a level grade at 2 miles 
per hour, but stated his limitation was mostly due to fatigue 
rather than pain.  A subsequent October 2008 VA outpatient 
treatment addendum indicates the Veteran, at that time, 
recently underwent knee surgery.  Accordingly, it is doubtful 
the October 2008 assessment relays an accurate depiction of 
the Veteran's ambulation ability in light of only his 
service-connected left leg disability.

In light of the medical evidence not giving a clear picture 
of the severity of the Veteran's current disability, 
specifically with regard to ambulation, a VA examination is 
indicated.  The Board simply does not have enough medical 
evidence to accurately apply the diagnostic criteria to this 
claim.  The fact that the Veteran's claim is primarily 
premised on significant decreased ambulation of the left leg 
further warrants a new VA examination. 

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from January 2009 to the 
present.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Obtain the Veteran's medical records 
for treatment of his arterial occlusive 
disability and peripheral vascular 
occlusive disease from the VA Medical 
Center in St. Louis, Missouri from January 
2009 to the present. All efforts to obtain 
VA records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2. After the evidence is obtained, to the 
extent available, arrange to have the 
Veteran scheduled for a vascular 
examination of his left lower extremity to 
ascertain the current severity of his 
disability.  

The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made. 

All pertinent symptomatology and findings 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.  After reviewing 
the claims file, examining the Veteran, 
and performing any indicated testing, the 
examiner should detail the severity of the 
Veteran's disability, to include the 
following information: how far the Veteran 
can walk (in yards) before claudication 
occurs on a level grade at 2 miles per 
hour, his ankle/brachial index, whether 
the Veteran's extremity is persistently 
cold, has trophic changes or diminished 
peripheral pulses, and whether there are 
any neurological manifestations attributed 
the Veteran's vascular disease of the left 
lower extremity.  In evaluating these 
aspects of the Veteran's disability, the 
examiner must only consider the effects of 
the Veteran's service-connected left lower 
extremity disability.  A complete 
rationale for all opinions should be 
provided.

3. Thereafter, readjudicate the Veteran's 
claim. If the claim remains denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since May 
2003. An appropriate period of time should 
be allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

